Exhibit 10.5

 

 

This AMENDMENT TO GUARANTY AGREEMENT (this "Amendment") is made and entered into
on December 21, 2015, by and among Talon Technologies, Inc., a California
corporation ("TT"), Tag-It Pacific Limited, a Hong Kong corporation ("TI"; TT
and TI are referred to herein individually as a "Guarantor" and collectively as
"Guarantors") and Princess Investment Holdings Inc., a Delaware corporation
(“Lender”), with reference to the following facts:

 

A.     Talon International, Inc., a Delaware corporation (“Borrower”),
Guarantors and Lender entered into that certain Loan and Reimbursement
Agreement, dated as of August 10, 2015, (the "Original Loan Agreement") pursuant
to which Borrower was entitled to borrow up to $3,000,000 from Lender. In
connection with the Original Loan Agreement, Guarantors executed a Guaranty
Agreement, dated as of August 10, 2015, for the benefit of Lender (the "Guaranty
Agreement"). Capitalized terms used herein, but not defined herein shall have
the meaning therefor set forth in the Guaranty Agreement.

 

B.     Concurrently herewith, Borrower, Guarantors and Lender are entering into
an Amended and Restated Credit Agreement which amends and restates the Original
Loan Agreement in its entirety.

 

C.     The parties desire to amend the Guaranty Agreement on the terms set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereby agree as follows:

 

1.     The Guaranty Agreement is amended as follows:

 

(a)     The first WHEREAS clause is deleted and replaced with the following:

 

"Talon International, Inc. (“Borrower”) is a borrower under the Amended and
Restated Credit Agreement, dated December 21, 2015, among Borrower, Guarantors
and Lender, as lender (as such agreement is amended from time to time, the "Loan
Agreement") pursuant to which Borrower is entitled to borrow up to $6,000,000
from Lender on the conditions set forth in the Loan Agreement, which amount may
be increased by no more than $2,000,000, in Lender's sole discretion and
provided no Event of Default has occurred, to fund strategic investment projects
of Borrower, (the "Loan"); capitalized terms used in this Agreement and not
specifically defined herein shall have the same meanings assigned to them in the
Loan Agreement.

 

(b)     All references to "Loan Documents" are changed to "Line of Credit Loan
Documents".

 

(c)     The reference to "Section 11 of the Loan Agreement" in Section 15 is
changed to "Section 11.12 of the Loan Agreement".

 

(d)     The reference to "Section 23 of the Loan Agreement" in Section 21 is
changed to "Section 11.11(b) of the Loan Agreement".

 

 
2 

--------------------------------------------------------------------------------

 

 

2.     Except as amended hereby, the Guaranty Agreement remains unchanged and is
in full force and effect.

 

3.     The terms and provisions of this Amendment shall be construed in
accordance with, and governed by, the laws of the State of California.

 

4.     This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. A facsimile or pdf signature shall be deemed an original
signature.

 

(signatures on following page)

 

 
3 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
written above.

 

Talon Technologies, Inc., a California corporation

 

 

By:

/s/ Larry Dyne 

 

Name:   Larry Dyne

Title:  Chief Executive Officer

 

Tag-It Pacific Limited, a Hong Kong corporation

 

 

By:

/s/ Larry Dyne 

 

Name:   Larry Dyne

Title:  Director

 

Princess Investment Holdings Inc.

 

 

 

By:

/s/ Nicola Kilmer-Barber 

 

Name:   Nicola Kilmer-Barber

Title:  Director and CEO

 

 

4